           Case 2:19-cv-01509-RFB-VCF Document 16 Filed 04/24/20 Page 1 of 3


     Evan D. Schwab (10984)
 1   SCHWAB LAW FIRM PLLC
     7455 Arroyo Crossing Parkway, Suite 220
 2   Las Vegas, Nevada 89113
     T: 702-761-6438
 3   F: 702-921-6443
     evan@schwablawnv.com
 4
     Attorneys for Plaintiff Dr. Daniel Nuzum
 5
     Joseph R. Ganley (5643)
 6   David M. Doto (11796)
     HUTCHISON & STEFFEN, PLLC
 7   Peccole Professional Park
     10080 West Alta Drive, Suite 200
 8   Las Vegas, Nevada 89145
     T: 702-385-2500
 9   F: 702-385-2086
     JGanley@hutchlegal.com
10   DDoto@hutchlegal.com
11   Attorneys for Defendants Epigenetic Labs LLC d/b/a Organixx,
     Jonathan Hunsaker, and TeriAnn Trevenen
12

13                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
14

15    DR. DANIEL NUZUM, an individual;
                                                        Case No. 2:19-cv-01509-RFB-VCF
16                    Plaintiff,
                                                        STIPULATION TO EXTEND
17    v.                                                DEFENDANTS’ TIME TO ANSWER
                                                        OR RESPOND TO COMPLAINT
18    EPIGENETIC LABS LLC d/b/a ORGANIXX,               (Third Request)
      a Nevada Limited Liability Company;
19    JONATHAN HUNSAKER, and individual;
      TERIANN TREVENEN an individual; JOHN
20    DOES 1 – 10; ROE CORPORATIONS 1 – 10.

21                    Defendants.

22
              Pursuant to Local Rule IA 6-1, Plaintiff Dr. Daniel Nuzum (“Plaintiff”) and Defendants
23
     Epigenetic Labs LLC d/b/a Organixx (“Organixx”), Defendant Jonathan Hunsaker (“Hunsaker”), and
24
     Defendant TeriAnn Trevenen (“Trevenen”) (collectively “Defendants”), submit this stipulation to
25
     extend Defendants’ time to answer or respond to Plaintiff’s Complaint to and including May 1, 2020.
26
              WHEREAS, Plaintiff filed his Complaint on August 29, 2019;
27
              WHEREAS, Defendants’ counsel accepted service of the Complaint on February 19, 2020;
28



                                                  -1-
        Case 2:19-cv-01509-RFB-VCF Document 16 Filed 04/24/20 Page 2 of 3



 1          WHEREAS, Defendants’ responses to the Complaint were initially due on March 11, 2020;
 2          WHEREAS, in stipulations so-ordered by the Court, the parties agreed to extend Defendants’
 3   time to answer or otherwise respond to the Complaint from March 11, 2020 to April 24, 2020, to
 4   accommodate their ongoing settlement discussions (Dkt. Nos. 12, 14);
 5          WHEREAS, the parties now agree to further extend the time for Defendants, and each of them,
 6   to answer or respond to the Complaint to and including May 1, 2020, so that the parties can continue
 7   their ongoing settlement discussions;
 8          WHEREAS, this is the parties’ third stipulation for an extension of Defendants’ time to answer
 9   or respond to the Complaint;
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   -2-
        Case 2:19-cv-01509-RFB-VCF Document 16 Filed 04/24/20 Page 3 of 3



 1          NOW, THEREFORE, it is hereby stipulated and agreed that the time in which Defendants

 2   shall answer or respond to Plaintiff’s Complaint is extended up to and including May 1, 2020.

 3
     Dated: April 22, 2020                    SCHWAB LAW FIRM PLLC
 4

 5
                                              By: /s/ Evan D. Schwab
 6                                                Evan D. Schwab (10984)
                                                  7455 Arroyo Crossing Parkway, Suite 220
 7                                                Las Vegas, Nevada 89113
 8                                                 Attorneys for Plaintiff Dr. Daniel Nuzum
 9
     Dated: April 22, 2020                    HUTCHISON & STEFFEN, PLLC
10

11                                            By: /s/ Joseph R. Ganley
                                                  Joseph R. Ganley (5643)
12                                                David M. Doto (11796)
                                                  Peccole Professional Park
13                                                10080 West Alta Drive, Suite 200
                                                  Las Vegas, Nevada 89145
14
                                                   Attorneys for Defendants Epigenetic Labs LLC
15                                                 d/b/a Organixx, Jonathan Hunsaker, and
                                                   TeriAnn Trevenen
16

17
     IT IS SO ORDERED.
18          4-24-2020
     Dated: _________
19
                                                 ________________________________________
20
                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                                   -3-
